PER CURIAM.
After a nonjury trial appellant was found guilty of violation of our disorderly conduct statute, in that he congregated with others on a public street and refused to move on when ordered by a police officer to do so. Code 1961, § 22-1121.
Appellant questions the sufficiency of the evidence to support the conviction. The evidence was conflicting but the trial court resolved that conflict against appellant. The government’s evidence amply supported the conviction.
Appellant claims there was error in permitting the arresting officer to testify that *889appellant, in protesting against the officer’s order to move on, said: “I have got a suit against a No. 10 right now.”1 No objection was made to this testimony, but when on cross-examination appellant was asked if in fact he had filed such a suit, his counsel objected and the objection was sustained. Assuming, but not holding, that the statement was inadmissible, review of the record convinces us that its admission could have resulted in no substantial prejudice to appellant.
Finally, appellant argues that the trial court was biased and prejudiced against him. There is nothing in the record to sustain this charge.
Affirmed.

. Apparently this referred to a suit against a police officer attached to No. 10 precinct.